ON MOTION FOR REHEARING
PER CURIAM.
In its suggestions in support of its motion for rehearing, or, in the alternative to transfer to the Supreme Court of Missouri, Cameron Mutual criticizes the opinion of this court for failing to address the finding of fact of the trial court that “Mike Buck had expressly denied Randy permission to use the 1966 Chevrolet.” As a matter of fact, the trial court made the following finding:
Michael Buck further testified that earlier in the day of April 10, 1976, he had allowed Randall Wayne Blew to operate *859the 1966 Chevrolet but that just prior to Michael Buck’s leaving on the motorcycle with Kenny Parker, there was a conversation between Blew and Buck concerning Blew’s use of the 1966 Chevrolet. Michael Buck’s testimony was that he refused Blew use of the vehicle. Kenny Parker testified that he heard Randy say he was going to take the car and ride around and that Michael Buck responded that he didn’t think he’d better because he’d wreck it.
Of particular note in consideration of the evidence was the Court’s opportunity to observe the various witnesses. Testimony given is that Bobby D. Buck, father of Michael Buck, and holder of the certificate of title and insurance policy on the 1966 Chevrolet in question is a strong-willed and opinionated person exerting extreme domination of all family members. Though Michael was 19 years of age and working full-time, he lived at home and was still living at home at the time of trial. Michael was at the time of the accident and at the time of the trial subservient to and dominated by his father. His father insisted on holding legal titles to all automobiles owned and operated by various family members. Michael’s testimony which supported that of his father with regard to the family rule of not allowing auto- [sic] to be operated by non-family members, is tainted with the obvious influence and overbearance of the father. Michael’s testimony regarding the use of the 1966 Chevrolet by Randy Blew is not altogether believable in that Michael was present during his father’s testimony and his father present during the testimony of Michael. The father’s presence and dominance of his son exerted some influence over the son during his testimony which was noted by the Court.
We stated in our opinion that “[b]oth Mike and Parker testified that Mike did not give Randy permission to drive [the Chevrolet].” We earlier noted that “Mr. Buck had given orders that Mike was not to let anyone else drive the car”, and that these warnings were “stern”. Although we may have understated the extent of Mr. Buck’s power and dominance as noted by the trial court, we did not misstate its findings of fact. The trial court found that Mike Buck had testified that he denied Randy permission to use the car, but that court did not find his testimony to be believable. We defer to the trial court and its opportunity to judge the credibility of the witnesses. “The trial court, when sitting as the trier of fact, may believe all, part or none of the testimony of any witness.” Trenton Trust Co. v. Western Surety Co., 599 S.W.2d 481 (Mo. en banc 1980).
Cameron Mutual further complains that the opinion of this court broadly expands the concept of implied permission as defined by previous Missouri decisions. We based our affirmation of the trial court’s judgment on the full definition of implied permission as found in Allstate Insurance Co. v. Hartford Accident & Indemnity Co., 486 S.W.2d 38 (Mo.App.1972), where that court held that implied permission may arise from the course of conduct of the parties. Applying the Allstate principles to the instant case, we found substantial evidence to support the judgment of the trial court that Randy had Mike’s “tacit” permission to drive the Chevrolet.
Cameron Mutual contends again that the statements Randy made to Paula, his sister, were inadmissible under any exception to the hearsay rule. In addition to the fact that we would find the statements admissible as an exception, and the fact that the trial judge did not rely on Paula’s statements, we would remind Cameron Mutual that in a court-tried case it is “practically impossible to predicate reversible error on the erroneous admission of evidence.” Gould v. Starr, 558 S.W.2d 755, 769 (Mo.App.1977). Cameron Mutual failed in its burden to demonstrate that, absent these statements, there was no substantial evidence to support the trial judge’s decision. In re Adoption of S., 581 S.W.2d 113, 118 (Mo.App.1979).
Cameron Mutual criticizes this court for “ignoring” Emcasco Insurance Co. v. Don*860nelly, 607 S.W.2d 460 (Mo.App.1980), where that court found that the trial court had not abused its discretion in not admitting statements relating to one side of a telephone conversation overheard by decedent’s mother. That court noted that there was no other evidence that the said telephone conversation had taken place, the mother was not a party to the conversation, earlier testimony in the trial would not have been impeached by the admission of this evidence and there was no evidence as to the identity of the other party to the conversation if it did, in fact, take place. Id. at 462, 463. We do not find Emcasco, supra, to be factually analogous to the instant case.
The motion for rehearing is overruled and the motion to transfer is denied.